Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00364-CV

                   TEXAS RESEARCH AND TECHNOLOGY FOUNDATION,
                                     Appellant

                                                    v.

                                      VINTAGE OAKS, L.L.C.,
                                            Appellee

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 18-06-25023-CV
                        Honorable Camile Glasscock Dubose, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: September 4, 2019

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties

regarding the assessment of costs, we order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                     PER CURIAM